EXHIBIT 10.3

 

Execution Copy

 

 

SUBSCRIPTION AGREEMENT

 

by and among

 

21st Century Oncology Investments, LLC,

 

21st Century Oncology Holdings, Inc.,

 

21st Century Oncology, Inc., and

 

Canada Pension Plan Investment Board

 

Dated as of September 9, 2016

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I

 

PURCHASE AND SALE

 

1.1

Sale and Issuance of the Shares

1

1.2

Closing

1

1.3

Closing Deliveries

1

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF PARENT AND THE COMPANY

2.1

Organization and Good Standing

2

2.2

Authority; No Conflict

2

2.3

Capitalization; Issuance of Shares

4

2.4

Taxes

5

2.5

[Intentionally Omitted]

5

2.6

Compliance with Legal Requirements; Governmental Authorizations

5

2.7

[Intentionally Omitted]

8

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

3.1

Organization

8

3.2

Authority; No Conflict

8

3.3

Investment Representations

9

3.4

Brokers or Finders

10

 

 

ARTICLE IV

 

INDEMNIFICATION

 

4.1

Parent and Company Indemnification

10

4.2

Purchaser Indemnification

10

4.3

Indemnification Procedures

10

4.4

Exclusion of Other Remedies

11

4.5

Investigation and Waivers

11

4.6

Tax Treatment of Indemnity Payments

12

 

 

ARTICLE V

 

MISCELLANEOUS

 

5.1

Survival

12

5.2

Public Announcements

12

5.3

Certain Post-Closing Covenants

12

5.4

Governmental Filings

13

5.5

Waiver

13

5.6

Notices

14

5.7

Consent to Jurisdiction

15

5.8

Further Assurances

15

5.9

Entire Agreement and Modification

15

 

i

--------------------------------------------------------------------------------


 

5.10

Specific Performance

16

5.11

Construction

16

5.12

Severability

16

5.13

Binding Effect; Assignment; No Third-Party Beneficiaries

16

5.14

Restricted Information

16

5.15

Governing Law

17

5.16

Waiver of Jury Trial

17

5.17

Execution of Agreement; Counterparts

17

5.18

Currency

17

5.19

No Personal Liability of Directors, Officers, Owners, Etc.

17

5.20

30% Rule Compliance

18

 

ii

--------------------------------------------------------------------------------


 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (the “Agreement”), dated as of September 9, 2016, is
by and among 21st Century Oncology Investments, LLC, a Delaware limited
liability company (“Parent”), 21st Century Oncology Holdings, Inc., a Delaware
corporation (the “Company”), 21st Century Oncology, Inc., a Florida corporation
(“Opco”), and Canada Pension Plan Investment Board, a Canadian federal Crown
corporation (“Purchaser”; each of Company and Purchaser, a “Party”).  All
capitalized terms not otherwise defined herein shall have the meanings given
such terms in Annex A of this Agreement.

 

Recitals

 

WHEREAS, the Purchaser purchased 385,000 shares of Series A Convertible
Preferred Stock from the Company pursuant to that certain Subscription
Agreement, dated as of September 26, 2014 (the “Initial Subscription
Agreement”), by and among Parent, the Company, Opco and Purchaser.

 

WHEREAS, the Purchaser desires to purchase from the Company, and the Company
desires to issue and sell to the Purchaser, additional shares of the Company’s
Series A Convertible Preferred Stock, on the terms and conditions set forth
herein (the “Purchase Transaction”).

 

Agreement

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, the parties, intending to be legally bound,
hereby agree as follows:

 

ARTICLE I

PURCHASE AND SALE

 

1.1                               Sale and Issuance of the Shares.  The
Purchaser shall purchase from the Company, for an aggregate purchase price equal
to the Subscription Price, and the Company shall issue and sell to Purchaser, in
each case, upon the terms and subject to the conditions of this Agreement,
25,000 shares of Series A Convertible Preferred Stock (such shares of Series A
Convertible Preferred Stock issued to the Purchaser pursuant to this Section 1.1
are referred to herein as the “Shares”).

 

1.2                               Closing.  The closing of the purchase and
issuance of the Shares (the “Closing”) contemplated by this Agreement shall take
place at the offices of Debevoise & Plimpton LLP, 919 Third Avenue, New York, NY
10022, or at such other place as the Purchaser and the Company may mutually
agree (such date of Closing, the “Closing Date”).

 

1.3                               Closing Deliveries. At the Closing:

 

(a)                                 Purchaser shall pay to the Company the
amount payable pursuant to Section 1.1 by wire transfer of immediately available
funds to an account which shall have been designated by the Company at least two
(2) Business Days prior to the anticipated Closing Date.

 

--------------------------------------------------------------------------------


 

(b)                                 The Company shall deliver to Purchaser one
or more certificates representing the Shares against payment to the Company of
the amount payable pursuant to Section 1.1.

 

(c)                                  Each of the parties thereto shall execute
the Eighth Amended and Restated Limited Liability Company Agreement of
21st Century Oncology Investments LLC, in the form attached here to as Exhibit A
(the “LLC Agreement”).

 

(d)                                 Each of the parties thereto shall execute
the Third Amended and Restated Securityholders Agreement of 21st Century
Oncology Investments LLC, in the form attached here to as Exhibit B (the
“Securityholders Agreement”).

 

(e)                                  The Certificate of Designations will be
filed with the Secretary of State of the State of Delaware.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF PARENT AND THE COMPANY

 

Parent and the Company, jointly and severally, represent and warrant to
Purchaser that, except as may be set forth in the schedules hereto, or, other
than for purposes of Section 2.1, 2.2 or 2.3, as may be expressly disclosed in
the Commission Documents:

 

2.1                               Organization and Good Standing.

 

(a)                                 The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware. 
Parent and each of the Company’s subsidiaries is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized, except where the failure to be so organized, existing or
in good standing would not, individually or in the aggregate, be materially
adverse to the Company and its subsidiaries, taken as a whole. Each of Parent,
the Company and its subsidiaries is duly qualified or licensed to do business in
each jurisdiction where the character of the properties owned, leased or
operated by it or the nature of its business makes qualification or licensing
necessary, except for such failures to be so qualified or licensed that would
not, individually or in the aggregate, be materially adverse to the Company and
its subsidiaries, taken as a whole.  Each of Parent, the Company and its
subsidiaries has the requisite power and authority to own, lease and operate its
properties and to carry on its business as it is now being conducted, in each
case, in all material respects.

 

(b)                                 True and correct copies of the Organization
Documents of Parent, the Company and its subsidiaries have been made available
to Purchaser.

 

2.2                               Authority; No Conflict.

 

(a)                                 The execution, delivery and performance of
the Transaction Agreements and the consummation of the transactions contemplated
thereby (together, including, without limitation, the issuance and conversion of
equity or debt thereunder, the “Contemplated Transactions”), are within the
Company’s (and, as applicable, Parent’s and Opco’s) corporate or limited
liability company powers and have been duly authorized by all necessary action
on the part of the Company (and, as applicable, Parent and Opco) and their
respective equityholders, and no other

 

2

--------------------------------------------------------------------------------


 

corporate or limited liability company action will be required on the part of
the Company (or, as applicable, Parent and Opco) or otherwise that is necessary
to authorize the execution, delivery and performance by the Company (or Parent
or Opco) of the Transaction Agreements or the consummation of the Contemplated
Transactions.  The Transaction Agreements are, assuming due authorization,
execution and delivery by the Purchaser and the other parties thereto, the
legal, valid and binding obligation of the Company (or, as applicable, Parent),
enforceable against the Company (or, as applicable, Parent and Opco) in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar laws of general applicability relating to or
affecting creditors’ rights, and to general equitable principles (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

 

(b)                                 The execution and delivery of the
Transaction Agreements by the Company (and, as applicable, Parent or Opco) the
consummation of the Contemplated Transactions do not, and the performance by the
Company (and, as applicable, Parent and Opco) of their respective obligations
hereunder will not, (i) violate any provision of the Organization Documents of
Parent, the Company or any subsidiary of the Company, (ii) violate any Legal
Requirement applicable to Parent, the Company or any of its subsidiaries or by
which any property or asset of Parent, the Company or any of its subsidiaries is
bound or affected or (iii) require any Consent under, result in any breach of or
any loss of any benefit under, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
(including, without limitation, any employees or directors of the Company or any
of its subsidiaries) any right of payment under, termination, recapture,
vesting, amendment, acceleration or cancellation of, or result in the creation
of an Encumbrance (except for liens contemplated by the Loan Agreements) on any
property or asset of Parent, the Company or any of its subsidiaries pursuant to,
any Contract to which Parent, the Company or any of its subsidiaries is a party,
or Governmental Authorization held by Parent, the Company or any of its
subsidiaries, except, with respect to clauses (ii) and (iii), for any such
violations, requirements, Consents, breaches, defaults, Encumbrances or other
occurrences which would not, individually or in the aggregate, be materially
adverse to Company and its subsidiaries, taken as a whole, or have a material
adverse effect on the consummation of the Contemplated Transactions.

 

(c)                                  The execution and delivery of the
Transaction Agreements by the Company (and, as applicable, Parent and Opco) do
not, and the performance of the Transaction Agreements and of the Contemplated
Transactions by the Company (and, as applicable, Parent and Opco) will not,
assuming the accuracy of the information provided by Purchaser to Company with
respect thereto, (i) require any Consent of, filing with, or notification to,
any Person other than a Governmental Body, by Parent, the Company or any of its
subsidiaries, or (ii) require any Consent of, filing with, or notification to,
any Governmental Body by Parent, the Company or any subsidiary of the Company,
except for such Consents, filings and/or notifications required by the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, if any,
except, with respect to clauses (i) and (ii), where failure to obtain such
Consent or make such filing or notification would not, individually or in the
aggregate, be materially adverse to Company and its subsidiaries, taken as a
whole, or have a material adverse effect on the consummation of the Contemplated
Transactions.

 

3

--------------------------------------------------------------------------------


 

2.3                               Capitalization; Issuance of Shares.

 

(a)                                 Parent has not conducted and does not
conduct any activities other than those incident to its ownership of all of the
issued and outstanding shares of Common Stock of the Company.  Schedule
2.3(a) lists all of the record holders of interests (or rights to acquire
interests) in Parent and the number of interests held.  Parent owns no equity
securities in any Person other than the Company.

 

(b)                                 Except as disclosed in the Initial
Subscription Agreement, the Commission Documents or to the Audit Committee since
the Initial Closing Date, the Company conducts no material activities other than
those incident to its ownership of its subsidiaries.  The authorized capital
stock of the Company consists of 1,000,000 shares of Common Stock, of which
1,059 shares shall be issued and outstanding, and 3,500,000 shares of preferred
stock of the Company, par value $0.001 per share (the “Preferred Stock”), of
which 385,000 shares are issued and outstanding.  Parent is the holder of all of
the issued and outstanding shares of Common Stock of the Company, and Purchaser
is the holder of all of the issued and outstanding shares of Preferred Stock of
the Company.

 

(c)                                  Other than as set forth on Schedule
2.3(c) or pursuant to the Contemplated Transactions, there are no securities,
options, warrants, calls, rights or other Contracts to which Parent, the Company
or any of its subsidiaries is a party, or by which the Parent, Company or any of
its subsidiaries is bound, obligating Parent, the Company or any of its
subsidiaries to issue, deliver or sell, or cause to be issued, delivered or
sold, additional shares of, or other equity or voting securities or interests
in, or securities convertible into, or exchangeable or exercisable for, shares
of Common Stock, or other equity or voting securities or interests in, Parent,
the Company or any of its subsidiaries or obligating Parent, the Company or any
of its subsidiaries to issue, grant, extend or enter into any such security,
option, warrant, call, right or Contract.

 

(d)                                 Other than as set forth on Schedule 2.3(d),
there are no Contracts between Parent or the Company or any of its subsidiaries,
on the one hand, and any Person, on the other hand, granting such Person the
right to require Parent, the Company or any of its subsidiaries to file a
registration statement under the Securities Act with respect to any securities
owned or to be owned by such Person or to require the Company or any of its
subsidiaries to include such securities in the securities registered pursuant to
this Agreement (or in any securities being registered pursuant to any other
registration statement filed by the Company or any of its subsidiaries under the
Securities Act).

 

(e)                                  Schedule 2.3(e) sets forth all authorized
and issued and outstanding equity securities and other securities convertible or
exchangeable for equity securities of each direct or indirect subsidiary of the
Company and the ownership thereof.  The outstanding equity securities of each
such subsidiary that are owned directly or indirectly by the Company or one or
more subsidiaries of the Company are owned free and clear of all Encumbrances
other than Encumbrances granted under the terms of or in connection with the
Loan Agreements.  All of the outstanding equity securities of the Company and
each of its subsidiaries have been duly authorized and validly issued and are
fully paid and non-assessable.  All of the outstanding equity securities and
other securities convertible or exchangeable for equity securities of the
Company or any of its subsidiaries were validly issued in compliance with the
Securities Act, the

 

4

--------------------------------------------------------------------------------


 

Exchange Act and any other applicable Legal Requirement, except for immaterial
failures to comply with any such other Legal Requirements.  Other than as set
forth on Schedule 2.3(e) hereto, neither the Company nor any of its subsidiaries
owns, or has any Contract to acquire, any equity securities of any Person (other
than a subsidiary of the Company) or any direct or indirect equity or ownership
interest in any other business.

 

(f)                                   The issuance of the Shares issuable
pursuant to the Transaction Agreements have been duly authorized and, upon
issuance in accordance with the terms of this Agreement and the other applicable
Transaction Agreements, the Shares will be validly issued, fully paid and
non-assessable and free from all Encumbrances other than Encumbrances created by
Purchaser.

 

2.4                               Taxes.  Except as disclosed in the Initial
Subscription Agreement, the Commission Documents or to the Audit Committee since
the Initial Closing Date:

 

(a)           Each of the Company and its subsidiaries has timely filed all
material United States federal, state, local and foreign Tax Returns required to
be filed through the date hereof, and all such Tax Returns are complete and
accurate in all material respects, and has timely paid all material Taxes due
within the applicable statute of limitations.  There are no Encumbrances for
such Taxes upon any asset of the Company or any of its subsidiaries (other than
Encumbrances for Taxes not yet due and payable or for taxes that the taxpayer is
contesting in good faith and for which appropriate reserves are maintained under
GAAP).  No material Tax deficiency (i) has been claimed in writing or, to the
knowledge of the Company, otherwise (and there is no current audit, assessment,
dispute or claim concerning any material Tax liability of the Company or any of
its subsidiaries); or (ii) has been determined adversely to the Company or any
of its subsidiaries nor does the Company or any of its subsidiaries have any
knowledge of any potential material Tax deficiency.  All material Taxes required
to be withheld, collected or deposited by or with respect to the Company and
each of its subsidiaries have been timely withheld, collected or deposited as
the case may be and, to the extent required, have been timely paid to the
relevant taxing authority.

 

(b)                                 No closing agreements, private letter
rulings, technical advice memoranda or similar agreements or rulings have been
entered into or issued by any taxing authority with respect to the Company or
any of its subsidiaries.

 

(c)                                  None of the Company or any of its
subsidiaries has directly or indirectly participated in a “listed transaction”
within the meaning of Section 6707A(c)(2) of the Code.

 

(d)                                 The Company has not been a “distributing
corporation” or a “controlled corporation” in any distribution occurring during
the last two years intended to qualify under Section 355 of the Code.

 

2.5                               [Intentionally Omitted].

 

2.6                               Compliance with Legal Requirements;
Governmental Authorizations. Except as disclosed in the Initial Subscription
Agreement, the Commission Documents or to the Audit Committee since the Initial
Closing Date:

 

(a)                                 The businesses of the Company and its
subsidiaries are not being, and, have not

 

5

--------------------------------------------------------------------------------


 

been since the Initial Closing Date, conducted in violation of any Legal
Requirement, except where such violations would not be materially adverse to the
Company and its subsidiaries, taken as a whole.

 

(b)                                 The Company and its subsidiaries, and each
applicable employee of each of them, are in possession of all material
Governmental Authorizations necessary to be held by the Company or any of its
subsidiaries, or any of their respective employees, for the Company or any of
its subsidiaries to lease and/or operate the property and to carry on the
businesses of the Company and its subsidiaries as it is being conducted, except
where the failure to possess the same would not, individually or in the
aggregate, be materially adverse to the Company and its subsidiaries, taken as a
whole; and all such Governmental Authorizations are valid, and in full force and
effect, in all material respects, except where the failure to be so valid and in
full force and effect, would not, individually or in the aggregate, be
materially adverse to the Company and its subsidiaries, taken as a whole.  Since
the Initial Closing Date, neither the Company nor any of its subsidiaries has
received any written notice or other written communication from any Governmental
Body regarding any material (i) actual or alleged violation of or failure to
comply with any term or requirement of any such Governmental Authorization or
(ii) actual or proposed revocation, withdrawal, suspension, cancellation,
termination of or modification to any such Governmental Authorization, in each
case except where such violation, failure, revocation, withdrawal, suspension,
cancellation, termination or modification would not, individually or in the
aggregate, be materially adverse to the Company and its subsidiaries, taken as a
whole.

 

(c)                                  Without limiting the generality of
Section 2.6(a) or Section 2.6(b), except as would not reasonably be expected to
result in a material liability to the Company or any subsidiary, none of Parent,
the Company or its subsidiaries, nor their respective Affiliates or partners,
nor, to the knowledge of the Company, any Persons who provide professional
services under agreements with any of the foregoing for the benefit of Parent,
the Company or any of its subsidiaries, Affiliates or partners, nor, to the
knowledge of the Company, any Persons whose business is managed or administered
under agreements with the Company or any of its subsidiaries, Affiliates or
partners, has engaged in any activities which are prohibited by (i) the federal
civil and criminal false claims statutes and regulations, (ii) the Medicare and
Medicaid statutes, regulations, billing guidelines and related compliance
guidance, including, but not limited to, the federal Anti-Kickback Statute (42
U.S.C. Section 1320a-7a-7b), (iii) the federal Stark law governing physician
self-referrals (42 USC. Section 1395nn et seq.) and regulations, (iv) the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”), including the
privacy and anti-fraud provisions thereof, (v) the Health Information Technology
for Economic and Clinical Health Act (“HITECH”), (vi) any laws or regulation
regarding the corporate practice of medicine and physician fee-splitting
prohibitions, (vii) any comparable state or international statute or regulation,
or, (viii) to the knowledge of the Company, any Legal Requirement or
rule relating to the regulation of the medical or worker’s compensation
industry.

 

(d)                                 Without limiting the generality of
Section 2.6(a) or Section 2.6(b), none of Parent, the Company or its
subsidiaries, nor their respective Affiliates or partners, nor, to the knowledge
of the Company, any Persons who provide professional services under agreements
with any of the foregoing for the benefit of Parent, the Company or any of its
subsidiaries, Affiliates or partners, nor, to the knowledge of the Company, any
Persons whose business is managed or administered under agreements with the
Company or any of its subsidiaries, Affiliates or

 

6

--------------------------------------------------------------------------------


 

partners, (i) has been debarred, disqualified, suspended or excluded from
participation under any private, commercial or governmental programs; (ii) has
been convicted or charged with (or, to the knowledge of the Company,
investigated for) any criminal offenses under any Law relating to fraud, theft,
embezzlement, breach of fiduciary responsibility, or other criminal offense or
other misconduct in connection with the delivery of an item or service or with
respect to any act or omission under any private, commercial or governmental
programs; (iii) has been subject to any order of, or any criminal, civil or
administrative fine or penalty imposed by, any Governmental Body; or (iv) is a
party to or is bound by an individual integrity agreement, corporate integrity
agreement, deferred prosecution agreement, or other formal or informal agreement
with any Governmental Body concerning compliance with any Law.

 

(e)                                  Without limiting the generality of
Section 2.6(a) or Section 2.6(b), except as would not reasonably be expected to
result in a material liability to the Company or any subsidiary, (i) each of
Parent, the Company and its subsidiaries, and their respective Affiliates and
partners, complies with HIPAA (including its implementing regulations, as
amended by the regulations promulgated pursuant to HITECH) and all applicable
Legal Requirements related to the privacy, security, and transmission of health
information (collectively, “Health Information Laws”), (ii) each of Parent, the
Company and its subsidiaries, and their respective Affiliates and partners, has
business associate or confidentiality agreements in effect as required by the
Health Information Laws; (iii) each Parent, the Company and its subsidiaries,
and their respective Affiliates and partners, is currently submitting, receiving
and handling or capable of submitting, receiving and handling the transactions
that have been standardized pursuant to the TCS Standards of HIPAA at 45 CFR
Parts 160 and 162, and is in material compliance with the TCS Standards, (iv) 
none of Parent, the Company and its subsidiaries, nor their respective
Affiliates or partners, nor, to the knowledge of the Company, any Persons who
provide professional services under agreements with any of the foregoing for the
benefit of Parent, the Company and its subsidiaries, has either (A) received any
notice from any Person, including any Governmental Body, regarding its or any of
its agents’, employees’ or contractors’ uses or disclosures of, or security or
privacy practices regarding, individually identifiable health information in
violation of any applicable Health Information Law or (B) breached a business
associate or confidentiality agreement pertaining to individually identifiable
health information. None of Parent, the Company and its subsidiaries, nor their
respective Affiliates and partners, has had any impermissible use or disclosure,
breach, or security incident (each as determined by reference to the Standards
for Privacy of Individually Identifiable Health Information (45 C.F.R. Parts 160
and 164, Subparts A and E), the Breach Notification Rule (45 C.F.R. Part 164,
Subpart D), the Security Standards for the Protection of Electronic Protected
Health Information (45 C.F.R. Part 164, Subparts A and C) or state Legal
Requirements, as applicable) involving individually identifiable health
information, including electronic individually identifiable health information,
held by Parent, the Company or its subsidiaries, Affiliates, partners, agents,
employees or contractors.

 

(f)                                   Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or other person acting on behalf of the Company or any of its
subsidiaries has (in the case of directors, officers, employees or other
persons, in connection with activities undertaken on behalf of the Company or
any of its subsidiaries), (i) used any corporate funds for any contribution,
gift, entertainment or other expense relating to political activity; (ii) made
any direct or, to the knowledge of the Company,

 

7

--------------------------------------------------------------------------------


 

indirect payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other similar payment, in each
case of clauses (i), (ii) and (iv) above, in violation of applicable Legal
Requirements.

 

(g)                                  The operations of the Company and its
subsidiaries are and have been conducted in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the anti-money laundering
statutes of all jurisdictions to which the Company or its subsidiaries are
subject, and the rules and regulations thereunder (collectively, the “Anti-Money
Laundering Laws”) and no action, suit or proceeding by or before any
Governmental Body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is, to the knowledge
of the Company, pending or threatened.

 

(h)                                 None of the Company, any of its subsidiaries
or, to the knowledge of the Company, any director, officer, agent, employee or
controlled affiliate of the Company or any of its subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury (“OFAC”); and the Company will
not use the proceeds of the Purchase Transaction, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person or entity, for the purpose of financing the activities of any
Person that, at the time of such activities, is subject to any U.S. sanctions
administered by OFAC.

 

(i)                                     The Company and, to the knowledge of the
Company, the Company’s directors and officers (in their capacities as such) are,
in compliance in all material respects with any applicable provision of the U.S.
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith.

 

(j)                                    The Company and its subsidiaries have at
all times acted in compliance in all material respects with any applicable
provision of the Worker Adjustment and Retraining Notification Act (WARN) of
1988 and the rules and regulations promulgated in connection therewith.

 

2.7                               [Intentionally Omitted].

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser makes the following representations and warranties to the Company as
of the date hereof:

 

3.1                               Organization.  Purchaser is a Canadian federal
Crown corporation.

 

3.2                               Authority; No Conflict.

 

(a)                                 The Purchaser has all requisite power and
capacity to execute, deliver and perform the Transaction Agreements to which it
is a party and to consummate the transactions

 

8

--------------------------------------------------------------------------------


 

contemplated hereby and thereby, and the Purchaser has taken all necessary
action to authorize the execution and delivery by Purchaser of the Transaction
Agreements to which it is a party and the consummation of the transactions
contemplated hereby and thereby.  The Transaction Agreements to which the
Purchaser is a party are, assuming due authorization, execution and delivery by
the Company and the other parties thereto, the legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other similar
laws of general applicability relating to or affecting creditors’ rights, and to
general equitable principles (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(b)                                 The execution and delivery by the Purchaser
of the Transaction Agreements to which it is a party do not, and the performance
by the Purchaser of its obligations hereunder and thereunder will not,
(i) violate any provision of the Organization Documents of the Purchaser,
(ii) violate any Legal Requirement applicable to the Purchaser or by which any
property or asset of the Purchaser is bound or affected or (iii) result in a
breach or violation of any of the terms or provisions of, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any right of termination, recapture,
amendment, acceleration or cancellation of, or result in the creation of an
Encumbrance on any property or assets of the Purchaser pursuant to, any Contract
to which the Purchaser is a party, or other instrument or obligation of or
Government Authorization held by the Purchaser, except, with respect to clauses
(ii) and (iii), for any such violations, breaches, defaults, Encumbrances or
other occurrences which would not, individually or in the aggregate, have a
Purchaser Material Adverse Effect.

 

(c)                                  The execution and delivery by the Purchaser
of the Transaction Agreements to which it is a party do not, and the performance
of such Transaction Agreements and of the Contemplated Transactions by the
Purchaser will not, require any Consent of, or filing with, or notification to,
any Governmental Body or any other Person, except where failure to obtain such
Consents, or to make such filings or notifications, would not, individually or
in the aggregate, have a Purchaser Material Adverse Effect.

 

3.3                               Investment Representations.

 

(a)                                 The Purchaser is not a “U.S. person” within
the meaning of Regulation S under the Securities Act or acting for the account
or benefit of U.S. persons.

 

(b)                                 The Purchaser acknowledges that it is
acquiring the Shares outside the United States in an “offshore transaction” (as
defined in Rule 902(h) under Regulation S) in compliance with Regulation S.

 

(c)                                  The Purchaser was offered the Shares in,
and is resident in, the Province of Ontario.  The Purchaser is an accredited
investor as defined in National Instrument 45-106 — Prospectus and Registration
Exemptions (“NI 45-106”), is not relying on subparagraph (m) of that definition
and is eligible to purchase the Shares pursuant to an exemption from the
prospectus requirements in NI 45-106.  The Purchaser confirms that it has not
received any

 

9

--------------------------------------------------------------------------------


 

“offering memorandum” (within the meaning of the Ontario Securities Act
regarding the Company in connection with its subscription.)

 

3.4                               Brokers or Finders. Purchaser is not liable
for any finder’s fee or other commission or compensation in respect of the
transactions contemplated hereby, other than fees or other compensation that
will be paid by Purchaser.

 

ARTICLE IV

INDEMNIFICATION

 

4.1                               Parent and Company Indemnification.  From and
after the Closing, Parent, the Company and Opco, jointly and severally, shall
indemnify, defend and hold harmless the Purchaser and its officers, directors
and Affiliates (including any director, officer, employee, agent and controlling
person of any of the foregoing) (each, a “Purchaser Indemnified Person”) from
and against all Damages sustained or incurred by a Purchaser Indemnified Person
arising from, relating to or resulting from (i) the breach of the
representations and warranties made by Parent and the Company in this Agreement
(in each case without giving effect to any materiality, materially adverse or
similar qualification contained therein), or (ii)  the breach of any covenant,
obligation or agreement made by the Company in the Certificate of Designations. 
“Damages” means all losses, costs, claims, damages, liabilities, expenses
(including reasonable attorneys’ and accountants’ fees, costs of investigation,
costs of suit and costs of appeal), fines and penalties (other than speculative,
remote, treble, exemplary and punitive damages).

 

4.2                               Purchaser Indemnification.  From and after the
Closing, the Purchaser shall indemnify, defend and hold harmless the Company and
its officers, directors and Affiliates (including any director, officer,
employee, agent and controlling person of any of the foregoing) (each, a
“Company Indemnified Person”) from and against all Damages sustained or incurred
by a Company Indemnified Person arising from, relating to or resulting from
(i) the breach of the representations and warranties made by the Purchaser in
this Agreement (in each case without giving effect to any materiality or
materially adverse event qualifier contained therein) or (ii) the breach of any
covenant, obligation or agreement made by the Purchaser in this Agreement.

 

4.3                               Indemnification Procedures.  A party entitled
to indemnification hereunder (each, an “Indemnified Party”) shall give written
notice to the party indemnifying it (the “Indemnifying Party”) of any claim with
respect to which it seeks indemnification promptly after the discovery by such
Indemnified Party of any matters giving rise to a claim for indemnification,
provided that the failure of any Indemnified Party to give notice as provided
herein shall not relieve the Indemnifying Party of its obligations under this
Article IV unless and to the extent that the Indemnifying Party shall have been
actually prejudiced by the failure of such Indemnified Party to so notify such
party.  Such notice shall describe in reasonable detail such claim and shall
include (if then known, and if not then known, a reasonable and good faith
estimate of) the amount or the method of computation of the amount of such claim
and reference to the provision(s) of this Agreement on which such claim is
based. In case any such action, suit, claim or proceeding is brought against an
Indemnified Party, the Indemnified Party shall be entitled to hire, at its own
expense, separate counsel and participate in the defense thereof; provided,
however, the Indemnifying Party shall be entitled to assume and conduct the
defense thereof, unless the counsel to the Indemnified Party advises such
Indemnifying Party in writing

 

10

--------------------------------------------------------------------------------


 

that such claim involves a conflict of interest (other than one of a monetary
nature) that would reasonably be expected to make it inappropriate for the same
counsel to represent both the Indemnifying Party and the Indemnified Party, in
which case the Indemnified Party shall be entitled to retain its own counsel at
the cost and expense of the Indemnifying Party (except that the Indemnifying
Party shall only be liable for the legal fees and expenses of one law firm for
all Indemnified Parties, taken together with respect to any single action or
group of related actions). If the Indemnifying Party assumes the defense of any
claim, all Indemnified Parties shall thereafter deliver to the Indemnifying
Party copies of all notices and documents (including court papers) received by
the Indemnified Party relating to the claim, and each Indemnified Party shall
cooperate in the defense or prosecution of such claim. Such cooperation shall
include the retention and (upon the Indemnifying Party’s request) the provision
to the Indemnifying Party of records and information that are reasonably
relevant to such claim, and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder. The Indemnifying Party shall not be liable for any settlement of any
action, suit, claim or proceeding effected without its written consent;
provided, however, the Indemnifying Party shall not unreasonably withhold,
condition or delay its consent. The Indemnifying Party further agrees that it
will not, without the Indemnified Party’s prior written consent (which shall not
be unreasonably withheld, conditioned or delayed), settle or compromise any
claim or consent to entry of any judgment in respect thereof in any pending or
threatened action, suit, claim or proceeding in respect of which indemnification
has been sought hereunder unless such settlement or compromise (i) includes an
unconditional release of such Indemnified Party from all liability arising out
of such action, suit, claim or proceeding, (ii) does not impose injunctive or
other equitable relief against the Indemnified Party and (iii) does not require
the Indemnified Party to make a statement or admission of fault, culpability or
failure to act. If an offer is made to settle a pending or threatened action,
suit, claim or proceeding, which offer the Indemnifying Party is permitted to
settle under this Section 4.3 only upon the prior written consent of the
Indemnified Party, and the Indemnifying Party desires to accept and agree to
such offer, the Indemnifying Party will give prompt written notice to the
Indemnified Party to that effect.  If the Indemnified Party fails to consent to
such firm offer within twenty (20) calendar days after its receipt of such
notice, the Indemnified Party may continue to contest or defend such claim and,
in such event, the maximum liability of the Indemnifying Party as to such claim
will not exceed the amount of such settlement offer, plus costs and expenses
paid or incurred by the Indemnified Party through the date such settlement offer
is given to the Indemnified Party and which amount is otherwise indemnifiable
hereunder.

 

4.4                               Exclusion of Other Remedies.  The parties
agree that from and after the Closing the indemnification or reimbursement
obligations of the parties set forth in this Article IV shall constitute the
sole and exclusive remedies of the parties for any Damages based upon, arising
out of or otherwise in respect of the matters set forth in this Agreement.  The
provisions of this Section 4.4 will not, however, prevent or limit a cause of
action (a) on account of fraud (but not constructive fraud) or (b) under
Section 5.10.

 

4.5                               Investigation and Waivers.  The respective
representations and warranties of Purchaser and the Company contained in this
Agreement or in any certificate or other document delivered by any party hereto
prior to the Closing and the rights to indemnification set forth in this
Article IV shall not be deemed waived or otherwise affected by any investigation
made by a

 

11

--------------------------------------------------------------------------------


 

party and each party shall be entitled to rely on the representations and
warranties of the other party despite such investigation or any knowledge that
such party may otherwise have.

 

4.6                               Tax Treatment of Indemnity Payments.  All
indemnification payments under this Article IV shall be treated as adjustments
to the Subscription Price for tax purposes, except as otherwise required by
applicable Law.

 

ARTICLE V

MISCELLANEOUS

 

5.1                               Survival.

 

(a)                                 The representations and warranties of the
Company set forth in Article II shall survive the Closing indefinitely, or until
the 30th day following the earlier expiration of any applicable statute of
limitations relating to the subject matter of such representation.

 

(b)                                 The covenants and agreements of the Company
and the Purchaser contained in this Agreement shall, subject to the express
terms thereof, survive the Closing indefinitely, or such shorter period as may
be expressly stated therein.

 

5.2                               Public Announcements.  The Company and the
Purchaser shall cooperate with each other in relaying to third parties
information concerning this Agreement and the transactions contemplated herein,
and shall discuss drafts of all press releases and other releases of information
for dissemination to the public pertaining hereto.  However, nothing in this
Section 5.2 shall prevent the Company or the Purchaser from furnishing or filing
any information to or with any Governmental Body or regulatory authority,
insofar as is required by this Agreement or any Legal Requirement, provided that
a party which proposes to make such a public disclosure shall, to the extent
reasonably possible, provide the other party with a draft of such information in
sufficiently in advance of its release to enable such other party to review such
draft and advise that party of any comments it may have with respect thereto. 
In particular, the Company agrees that it shall, except as required by any
applicable Legal Requirement, obtain consent of the Purchaser to the disclosure
of any information regarding the Purchaser to be contained in any news release
or other document furnished or filed to or with any Governmental Body,
authorized authority or disclosed to the public.

 

12

--------------------------------------------------------------------------------


 

5.3                               Certain Post-Closing Covenants.

 

(a)                                 The Company shall, and shall cause its
applicable subsidiaries to, use their respective reasonable best efforts to (a)
ground any aircraft utilized by the Company, its subsidiaries or any of their
respective employees (the “Aircraft”), (b) minimize the costs associated with
the Aircraft and (c) enter into a sublease or similar agreement with a third
party (the “Aircraft Sublease”) that is not in violation of the existing lease
or similar agreement governing the lease and/or use of the Aircraft by the
Company and/or its subsidiaries, as applicable (the “Aircraft Lease”), which
Aircraft Sublease will (i) provide for, among other things, the assumption and
assignment of certain rights and obligations of the Company and/or its
Subsidiaries, as applicable, under the Aircraft Lease by such third party and
(ii) be reasonably satisfactory to the Purchaser.

 

(b)                                 The Company shall, and shall cause its
applicable subsidiaries to, use their respective reasonable best efforts to
negotiate amendments with applicable counterparties to those real property
leases pursuant to which the Company or its subsidiaries is a lessee and the
lessor is or is beneficially owned by one or more current or former officers,
directors, managers or equityholders of the Company or any of its subsidiaries
(the “Related Real Property Leases”) such that the terms of the Related Real
Property Leases (a) provide for terms of no greater than five (5) years from the
date hereof, (b) reflect fair market rental rates and other terms and conditions
as would appear in an arms’-length transaction and (c) provide an option for the
Company or its subsidiary, as applicable, to purchase the underlying real
property for fair market value.

 

(c)                                  The Company shall, and shall cause its
applicable subsidiaries to, use their respective reasonable best efforts to
execute upon all of the cost savings identified in the cost reduction plan
provided to CPPIB prior to the date hereof and set forth on Schedule 5.3(c).

 

5.4                               Governmental Filings.  Each party shall use
its reasonable best efforts to obtain all Consents of any Governmental Body
required to be obtained in connection with the consummation of the Purchase
Transaction, provided that the reasonable and documented out-of-pocket costs of
obtaining any such Consents shall be borne by the Company.  To the extent
permitted by applicable Legal Requirements, each party shall promptly notify the
other party of any communications such party or its Affiliates receive from any
Governmental Body related to the matters that are subject to this Agreement. 
The Company shall timely file any post-Closing notifications required by any
Governmental Body, including complying with Medicare enrollment requirements.

 

5.5                               Waiver.  Any party hereto may extend the time
for the performance of any of the obligations or other acts required hereunder,
waive any inaccuracies in the representations and warranties contained herein or
in any document delivered pursuant hereto and waive compliance with any of the
agreements or conditions contained herein.  Any such extension or waiver shall
be valid only if set forth in an instrument in writing signed by the party to be
bound thereby or as otherwise contemplated herein.  No failure or delay on the
part of any party hereto in the exercise of any right hereunder will impair such
right or be construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty, covenant or agreement herein, nor will any single or
partial exercise of any such right preclude any other (or further) exercise
thereof or of any other right.

 

13

--------------------------------------------------------------------------------


 

5.6                               Notices.  All notices, consents, waivers, and
other communications under this Agreement must be in writing and will be deemed
to have been duly given when (a) delivered by hand (with written confirmation of
receipt), (b) sent by facsimile with confirmation of transmission by the
transmitting equipment, (c) received by the addressee, if sent by certified
mail, return receipt requested or (d) received by the addressee, if sent by a
nationally recognized overnight delivery service, return receipt requested, in
each case to the appropriate addresses or facsimile numbers set forth below (or
to such other addresses, e-mail addresses or facsimile numbers as a party may
designate by notice to the other parties):

 

(a)                                 If to Purchaser:

 

Canada Pension Plan Investment Board

One Queen Street East

Suite 2500

Toronto, ON

Canada

M5C 2W5

 

Facsimile:

(416) 868-8690

Attention:

Managing Director, Head of Relationship Investments

 

 

and to:

 

 

 

Canada Pension Plan Investment Board

One Queen Street East

Suite 2500

Toronto, ON

Canada

M5C 2W5

 

Facsimile:

(416) 868-4760

Attention:

General Counsel

 

 

with a copy (which shall not constitute notice) to:

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Facsimile:

(212) 909-6836

Attention:

Kevin M. Schmidt

 

(b)                                 If to Parent, the Company or Opco:

 

c/o Vestar Capital Partners

245 Park Avenue, 41st Floor,

New York, NY 10167

Facsimile:

(212) 880-4922

Attention:

General Counsel

 

14

--------------------------------------------------------------------------------


 

and to:

 

21st Century Oncology

2270 Colonial Boulevard

Fort Myers, FL 33907

Facsimile:

(516) 301-5778

Attention:

General Counsel

 

with a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Facsimile:

(212) 446-6460

Attention:

Michael Movsovich, P.C.

 

Constantine Skarvelis

 

5.7                               Consent to Jurisdiction.  In any action or
proceeding between the parties arising out of or relating to this Agreement or
any of the transactions contemplated hereby, each party (1) hereby irrevocably
and unconditionally consents and submits to the exclusive jurisdiction of the
courts of the State of New York and the United States of America, in each case
located in the County of New York (and each party agrees not to commence any
action or proceeding arising out of or relating to this Agreement or any of the
transactions contemplated hereby except in such courts), (2) agrees that any
service of any process, summons, notice or document by United States registered
mail to the address of such party as set forth in Section 5.6 hereof shall be
effective service of process for any action or proceeding brought against any
party in the courts set forth above, and (3) hereby irrevocably and
unconditionally waives any objection to the laying of venue in the courts of the
State of New York and the United States of America, in each case located in the
County of New York, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.
Nothing in this section, however, shall affect the right of any party to serve
legal process in any other manner permitted by law.

 

5.8                               Further Assurances.  The parties agree (a) to
furnish upon request to each other such further information, (b) to execute and
deliver to each other such other documents, and (c) to do such other acts and
things, all as the other parties may reasonably request, for the purpose of
carrying out the provisions of this Agreement.

 

5.9                               Entire Agreement and Modification.  This
Agreement, together with the schedules and annexes hereto, supersedes all prior
agreements between the parties solely with respect to its subject matter , and
constitutes (along with the documents to be delivered at Closing pursuant to
this Agreement) a complete and exclusive statement of the terms of the agreement
between the parties solely with respect to its subject matter.  This Agreement
may not be amended except by a written agreement executed by Purchaser and the
Company.  The parties hereto make no representations or warranties, express or
implied, with respect to the transactions

 

15

--------------------------------------------------------------------------------


 

contemplated by this Agreement except for the express representations and
warranties of such party contained in this Agreement.

 

5.10                        Specific Performance.  The parties hereto agree that
irreparable damage would occur in the event that the provisions contained in
this Agreement were not performed in accordance with their specific terms or
were otherwise breached, and that monetary damages would not be sufficient.  It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions, without the posting of any bond, to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which any such party may be entitled
pursuant to the terms of this Agreement.

 

5.11                        Construction.  The headings of Articles and Sections
in this Agreement are provided for convenience only and will not affect its
construction or interpretation.  All annexes and schedules to this Agreement are
incorporated into and constitute an integral part of this Agreement as if fully
set forth herein.  All words used in this Agreement will be construed to be of
such gender or number as the context requires.  The word “including” shall be
read as “including but not limited to” and otherwise shall be considered
illustrative and non-limiting.  The language used in the Agreement will be
construed, in all cases, according to its fair meaning, and not for or against
any party hereto.  The parties acknowledge that each party has reviewed this
Agreement and that rules of construction, to the effect that any ambiguities are
to be resolved against the drafting party, will not be available in the
interpretation of this Agreement.

 

5.12                        Severability.  If any term or provision of this
Agreement is invalid, illegal or incapable of being enforced by any Legal
Requirement or public policy, all other terms and provisions of this Agreement
shall remain in full force and effect.  Upon such determination that any term or
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to amend or otherwise modify this Agreement so as
to effect the original intent of the parties as closely as possible in a
mutually acceptable manner such that that transactions contemplated hereby are
fulfilled to the extent possible.

 

5.13                        Binding Effect; Assignment; No Third-Party
Beneficiaries.  All or any portion of the rights and obligations of the
Purchaser hereunder may be transferred by the Purchaser to any Affiliate or to
any transferee of Shares without the consent of the Company; provided that the
Purchaser shall notify the Company in writing prior to any such transfer.  No
portion of the rights or obligations of the Purchaser hereunder may be
transferred by the Purchaser to a non-Affiliate without the prior written
consent of the Company, provided that such consent shall not be required for
assignment of the rights and obligations under the Ancillary Agreements. 
Subject to the foregoing, this Agreement will apply to, be binding in all
respects upon, and inure to the benefit of the successors and permitted assigns
of the parties.  Except as set forth in Article IV, nothing in this Agreement
shall create or be deemed to create any third party beneficiary rights in any
Person not a party to this Agreement.

 

5.14                        Restricted Information.  Notwithstanding anything to
the contrary, to the extent the Company is permitted to withhold information due
to privilege, contractual limitation, Legal Requirement or otherwise, the
Company shall use commercially reasonable efforts to seek to provide to the
Purchaser, the Purchaser Director or Purchaser’s representatives, as applicable,

 

16

--------------------------------------------------------------------------------


 

such information in a manner that does not violate such limitations or
restrictions to the extent possible.

 

5.15                        Governing Law.  This Agreement shall be governed by,
and construed in accordance with, the law of the State of New York without
regard to any conflicts of law principles (whether of the State of New York or
any other jurisdiction) that would require the application of the law of any
other jurisdiction.

 

5.16                        Waiver of Jury Trial.  TO THE EXTENT NOT PROHIBITED
BY APPLICABLE LEGAL REQUIREMENT THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE,
AND COVENANT THAT NEITHER WILL ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR IN ANY WAY PERTAINING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, WHETHER NOW OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT, OR OTHERWISE.  ANY PARTY MAY FILE A COPY OF THIS SECTION 5.16 WITH ANY
COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED AGREEMENT
BETWEEN THE PARTIES TO IRREVOCABLY WAIVE TRIAL BY JURY, AND THAT ANY PROCEEDING
OR ACTION WHATSOEVER BETWEEN THE PARTIES RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY WILL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

5.17                        Execution of Agreement; Counterparts.  This
Agreement may be executed in any number of counterparts, each of which will be
deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.  The exchange
of copies of this Agreement and of signature pages by facsimile, or by .pdf or
similar imaging transmission, will constitute effective execution and delivery
of this Agreement as to the parties and may be used in lieu of the original
Agreement for all purposes.  Signatures of the parties transmitted by facsimile,
or by .pdf or similar imaging transmission, will be deemed to be their original
signatures for any purpose whatsoever and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.

 

5.18                        Currency.  All references to currency, monetary
value and dollars set forth herein mean United States (U.S.) dollars and all
payments hereunder shall be made in United States dollars.

 

5.19                        No Personal Liability of Directors, Officers,
Owners, Etc.  No director, officer, employee, incorporator, stockholder,
controlling Person, manager, member, general partner, limited partner, principal
or other agent of any of the Purchaser or Parent, the Company or Opco shall have
any liability for any obligations of the Purchaser or Parent, the Company or
Opco, as applicable, under this Agreement or for any claim based on, in respect
of, or by reason of, the respective obligations of the Purchaser or Parent, the
Company or Opco, as applicable, under this Agreement.  Each of parties hereto
hereby waives and releases all liability described in the immediately preceding
sentence.  This waiver and release is a material inducement to each party’s
entry into this Agreement.

 

17

--------------------------------------------------------------------------------


 

5.20                        30% Rule Compliance.

 

(a)                                 Notwithstanding any other provision of this
Agreement, no CPPIB Entity (each an “Applicable Entity”) will be required or
permitted to make any investment in any Group Entity that would be reasonably
expected to cause any such Applicable Entity to be in breach of or to contravene
the 30% Rule (as supported by the written opinion of external legal counsel to
such Applicable Entity at its own cost).

 

(b)                                 The Group Entities will co-operate with the
relevant Applicable Entities (to the extent commercially reasonable and provided
that one or more of the Applicable Entities agree to reimburse the Group
Entities for all reasonable out-of-pocket costs or expenses incurred by them, if
any, in respect of any such cooperation, excluding the cost of acquiring any
securities) to assist the Applicable Entities to comply with the 30% Rule in
relation to their investment in any Group Entity. In furtherance of the
foregoing, each Group Entity agrees to take any action or step reasonably
requested by any Applicable Entity, including, without limitation, a change in
the authorized capital of a Group Entity, that is necessary to avoid any breach
or potential breach of the 30% Rule, or any amendment or replacement of that
rule, including, without limitation, any breach or potential breach arising in
connection with the potential exercise of any rights of first refusal or first
offer, any pre-emptive rights, any right or obligation to transfer or exchange
securities (including in connection with but prior to the completion of any
Public Offering (including a Qualified IPO) or the issuance of equity securities
in any merger or other business combination (including a Qualified Merger), or
any option, warrant or other right or obligation to purchase or acquire
securities (including upon conversion of the Series A Convertible Preferred
Stock purchased hereunder), in each case existing or arising under this
Agreement or otherwise in relation to any Group Entity.  In addition, each Group
Entity agrees that it shall not, without CPPIB’s prior written consent, issue
any new securities or otherwise alter its capital structure in any way that
would affect or adjust any securityholder’s proportionate interest in the voting
rights to appoint and remove directors of the Group Entity or would otherwise
change the authorized or issued share capital of the Group Entity or the rights
attaching thereto if such change would result in a breach of the 30% Rule.

 

(c)                                  The Group Entities agree that they will
co-operate with any Applicable Entity (including, for greater certainty,
following the completion of an initial Public Offering by the Company (including
a Qualified IPO)) and use reasonable efforts to provide such information or
certifications as may reasonably be required by the Applicable Entities in the
event the Applicable Entities make an application to the Ontario Securities
Commission for a discretionary order providing a prospectus exemption from
applicable Canadian securities laws to facilitate the resale of Registrable
Securities or any securities issued in any merger or other business combination
involving the Company (including a Qualified Merger).

 

[Remainder of this page intentionally left blank]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

 

 

Canada Pension Plan Investment Board

 

 

 

 

 

By:

/s/ Eric Wetlaufer

 

Name:

Eric Wetlaufer

 

Title:

Senior Managing Director & Global Head of Public Market Investments

 

 

 

 

 

 

 

By:

/s/ R. Scott Lawrence

 

Name:

R. Scott Lawrence

 

Title:

Managing Director, Head of Relationship Investments

 

 

 

 

 

 

 

21st Century Oncology Investments, LLC

 

 

 

 

 

By:

/s/ James L. Elrod, Jr.

 

Name:

James L. Elrod, Jr.

 

Title:

President

 

 

 

 

 

 

 

21st Century Oncology Holdings, Inc.

 

 

 

 

 

By:

/s/ LeAnne M. Stewart

 

Name:

LeAnne M. Stewart

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

21st Century Oncology, Inc.

 

 

 

 

 

By:

/s/ LeAnne M. Stewart

 

Name:

LeAnne M. Stewart

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Annex A

 

Defined Terms

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)                                 “30% Rule” means those restrictions set out
in section 13 of the Canada Pension Plan Investment Board Regulations,
SOR/99-190, that prohibit CPPIB from investing directly or indirectly in the
securities of a corporation to which are attached more than 30% of the votes
that may be cast to elect the directors of that corporation.

 

(b)                                 “Acquisition” means (a) any acquisition of
equity interests in another Person or (b) any acquisition of assets constituting
all or substantially all of the business (or a line of business or business
unit) of any Person.

 

(c)                                  “Affiliate” means, with respect to any
Person, any Person directly or indirectly controlling, controlled by or under
common control with, such other Person, it being understood, for the avoidance
of doubt, that any officer or director of any Person and his or her immediate
family members or their Affiliates shall be deemed Affiliates of such Person. 
For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) when used
with respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management or policies of such person, whether
through the ownership of voting securities, by contract or otherwise.

 

(d)                                 “Ancillary Agreements” means the Certificate
of Designations, the LLC Agreement and the Securityholders Agreement.

 

(e)                                  “Audit Committee” means the Audit and
Compliance Committee of the board of directors of the Company.

 

(f)                                   “Business Day” means any day on which
banks are not required or authorized to close in New York City.

 

(g)                                  “Certificate of Designations” means the
Amended and Restated Certificate of Designations of the powers, preferences and
other special rights of the Series A Convertible Preferred Stock, in the form
attached as Exhibit C hereto.

 

(h)                                 “Code” means the Internal Revenue Code of
1986, as amended, and rules and regulations issued pursuant to the Code.

 

(i)                                     “Commission” means the U.S. Securities
and Exchange Commission and each successor agency.

 

(j)                                    “Commission Documents” means all Filed
Documents, but excluding any forward-looking disclosure set forth in any risk
factor section, any disclosures in any section relating to forward-looking
statements and any other disclosures included therein to the extent they are
predictive or forward-looking in nature.

 

--------------------------------------------------------------------------------


 

(k)                                 “Common Stock” means share of the Company’s
common stock, par value $0.01 per share.

 

(l)                                     “Consent” means any approval, consent,
waiver or other authorization (including any Governmental Authorization).

 

(m)                             “Contract” means, with respect to a Person, any
agreement, contract, lease, commitment, promise, indenture, or undertaking, to
which such Person is legally bound or to which any of such Person’s properties
or assets is subject.

 

(n)                                 “CPPIB” means the Canada Pension Plan
Investment Board established under the Canada Pension Plan Investment Board Act,
S.C. 1997, c. 40.

 

(o)                                 “CPPIB Entity” means CPPIB and any
subsidiary thereof, as that term is defined in the Canada Pension Plan
Investment Board Act.

 

(p)                                 “Employee Plan” means all employee welfare
benefit plans (as defined in Section 3(1) of ERISA), employee pension benefit
plans (as defined in Section 3(2) of ERISA) and all other material employment,
compensation, consulting, bonus, stock option, restricted stock grant, stock
purchase, other cash or stock-based incentive, profit sharing, savings,
retirement, disability, insurance, severance, deferred compensation and other
similar fringe or employee benefit plans, programs, agreements or arrangements
sponsored, maintained, contributed to or required to be contributed to, or
entered into by Parent, the Company or any of its subsidiaries for the benefit
of, or relating to, any current or former employee, director or other
independent contractor of, or consultant to, Parent, the Company or any of its
subsidiaries in respect of which Parent, the Company or any of its subsidiaries
has any liability.

 

(q)                                 “Encumbrance” means any charge, claim,
community property interest, condition, equitable interest, lien, option,
pledge, security interest, right of first refusal or similar restriction (other
than restrictions on transfer imposed by applicable securities laws).  For the
avoidance of doubt, “Encumbrance” shall not be deemed to include any
non-exclusive out-license of intellectual property rights in the ordinary course
of business.

 

(r)                                    “Environmental Claim” means any written
claim, action, cause of action, formal investigation or written notice by any
Person alleging potential liability (including potential liability for
investigatory costs, cleanup costs, governmental response costs, natural
resources damages, property damages, personal injuries or penalties) arising out
of, based on or resulting from (a) the presence, or release into the
environment, of any Hazardous Material at any location, whether or not owned or
operated by such Person or any of its subsidiaries or (b) circumstances forming
the basis of any violation of any Environmental Law.

 

(s)                                   “Environmental Laws” means all applicable
Legal Requirements in effect on the date of this Agreement relating to human
health and safety (with respect to Hazardous Materials) or pollution or
protection of the environment, including laws relating to releases or threatened
releases of Hazardous Materials or otherwise relating to

 

A-2

--------------------------------------------------------------------------------


 

the manufacture, processing, distribution, use, treatment, storage, transport or
handling of Hazardous Materials.

 

(t)                                    “Environmental Permits” means any permit,
approval, identification number, license and other authorization required under
any applicable Environmental Law.

 

(u)                                 “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended, and any rules or regulations pursuant to
ERISA.

 

(v)                                 “Exchange Act” means the U.S. Securities
Exchange Act of 1934, as amended.

 

(w)                               “Filed Documents” means the Company’s Annual
Report on Form 10-K for the year ended December 31, 2015, and all other reports,
schedules, forms, prospectuses, proxy statements and other documents filed or
furnished by the Company with the Commission since November 24, 2011.

 

(x)                                 “GAAP” means the United States generally
accepted accounting principles.

 

(y)                                 “Governmental Authorization” means any
approval, accreditation, consent, license, permit, waiver or other authorization
issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any applicable Legal Requirement.

 

(z)                                  “Governmental Body” means any federal,
state, local, municipal, foreign or other governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official or entity and any court or other tribunal), multi-national organization
or body, or body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power of any nature, including any antitrust authority.

 

(aa)                          “Group Entity” means Parent, the Company and each
of their respective subsidiaries.

 

(bb)                          “Hazardous Materials” means (a) any petroleum,
petroleum products, byproducts or breakdown products, radioactive materials,
asbestos-containing materials or polychlorinated biphenyls or (b) any chemical,
material, waste or other substance defined or regulated because of its harmful,
toxic or hazardous characteristics under any applicable Environmental Law.

 

(cc)                            “Indebtedness” means with respect to the Company
and its subsidiaries, (a) all obligations of any such Person for borrowed money
or in respect of loans, advances, or interest rate derivative or hedging
transactions (including any unpaid principal, premium and accrued and unpaid
interest), (b) indebtedness evidenced by any note, bond, debenture or other debt
security, to the extent not included in clause (a), (c)

 

A-3

--------------------------------------------------------------------------------


 

letters of credit, issued for the account of any such Person, (d) obligations
under leases required in accordance with GAAP to be recorded as a capital lease.

 

(dd)                          “Initial Closing Date” means the “Closing Date” of
the Initial Subscription Agreement (as defined therein).

 

(ee)                            “knowledge”, when applied to the Company, means
the actual knowledge, after due inquiry, of Daniel Dosoretz, Joe Biscardi, Gary
Delanois, Betta Sherman, LeAnne M. Stewart and Kimberly Commins-Tzoumakas.

 

(ff)                              “Legal Requirement” means any federal, state,
local, municipal, foreign, international, multinational or other administrative
Order, constitution, law, principle of equity, ordinance, principle of common
law, regulation, statute or treaty.

 

(gg)                            “Loan Agreements” means the following (as they
may be amended, supplemented, modified or replaced from time to time):

 

(i)                                     Credit Agreement, dated as of April 30,
2015, among 21st Century Oncology Holdings, Inc., 21st Century Oncology, Inc.,
the lenders party thereto from time to time, and Morgan Stanley Senior
Funding, Inc., as administrative agent;

 

(ii)                                  Indenture, dated as of April 30, 2015,
among 21st Century Oncology, Inc., the Person set forth as “Guarantors” therein
and Wilmington Trust, National Association, in connection with the issuance by
Opco of the 11.00% Senior Notes due 2023, together with all instruments and
other agreements entered into by Opco and such Persons in connection therewith;
and

 

(iii)                               the Amended and Restated Indenture entered
into by OnCure Holdings, Inc. and certain of its subsidiaries dated as of
October 25, 2013, by and between Wilmington Trust, National Association, as
trustee, OnCure Holdings, Inc. and the Persons set forth as “Guarantors”
therein, in connection with the issuance by OnCure Holdings, Inc. of the 11-3/4%
Senior Secured Notes due 2017, together with all instruments and other
agreements entered into by Opco or such Persons in connection therewith.

 

(hh)                          “Ontario Securities Commission” means the Ontario
Securities Commission and each successor agency.

 

(ii)                                  “Order” means any award, decision,
injunction, judgment, order, ruling, subpoena or verdict entered, issued, made
or rendered by any court, administrative agency or other Governmental Body or by
any arbitrator.

 

(jj)                                “Organization Documents” means, with respect
to a Person, the articles or certificate of incorporation and the bylaws or any
equivalent organizational documents of such Person.

 

A-4

--------------------------------------------------------------------------------


 

(kk)                          “Person” means any individual, partnership,
limited partnership, corporation, business trust, limited liability company,
limited liability partnership, joint stock company, trust, estate,
unincorporated association, joint venture or other entity.

 

(ll)                                  “Public Offering” has the meaning ascribed
to it in the Securityholders Agreement.

 

(mm)                  “Purchaser Material Adverse Effect” means any change,
event, development, state of facts or effect that has had, or would reasonably
be expected to have, a material adverse effect on the ability of Purchaser to
perform its obligations under this Agreement or to consummate the transactions
contemplated hereby.

 

(nn)                          “Qualified IPO” has the meaning ascribed to it in
the Certificate of Designations.

 

(oo)                          “Qualified Merger” has the meaning ascribed to it
in the Certificate of Designations.

 

(pp)                          “Registrable Securities” has the meaning ascribed
to it in the Securityholders Agreement.

 

(qq)                          “Securities Act” means the U.S. Securities Act of
1933, as amended.

 

(rr)                                “Series A Convertible Preferred Stock” has
the meaning set forth in the Certificate of Designations.

 

(ss)                              “Subscription Price” means $25,000,000.

 

(tt)                                “Tax” or “Taxes” means any federal, state,
local or foreign income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental, customs
duties, capital stock, franchise, profits, withholding, social security,
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not.

 

(uu)                          “Tax Return” means any return, declaration,
report, claim for refund, or information return or statement relating to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof.

 

(vv)                          “Transaction Agreements” means this Agreement, the
Certificate of Designations, the LLC Agreement and the Securityholders
Agreement.

 

Terms that are not defined in this Annex A above have the meanings set forth in
the Section set forth opposite such term:

 

Term

 

Section

Aircraft

 

5.3(a)

 

A-5

--------------------------------------------------------------------------------


 

Aircraft Lease

 

5.3(a)

Aircraft Sublease

 

5.3(a)

Agreement

 

Preamble

Anti-Money Laundering Laws

 

2.6(g)

Applicable Entity

 

5.20(a)

Closing

 

1.2

Closing Date

 

1.2

Company

 

Preamble

Company Indemnified Person

 

4.2

Contemplated Transactions

 

2.2(a)

Damages

 

4.1

Health Information Laws

 

2.6(e)

HIPAA

 

2.6(c)

HITECH

 

2.6(c)

Indemnified Party

 

4.3

Indemnifying Party

 

4.3

Initial Subscription Agreement

 

Recitals

LLC Agreement

 

1.3(d)

NI 45-106

 

3.3(c)

OFAC

 

2.6(h)

Opco

 

Preamble

Parent

 

Preamble

Party

 

Preamble

Preferred Stock

 

2.3(b)

Purchase Transaction

 

Recitals

Purchaser

 

Preamble

Purchaser Indemnified Person

 

4.1

Related Real Property Leases

 

5.3(b)

Securityholders Agreement

 

1.3(e)

Shares

 

1.1

 

A-6

--------------------------------------------------------------------------------